          Case 1:19-cr-00675-VM Document 26 Filed 01/16/20 Page 1 of 1

                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York


                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    January 16, 2020


BY ECF
The Honorable Victor Marrero
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

         Re: United States v. Bill Tsai
             19 Cr. 675 (VM)


Dear Judge Marrero:

       The Government writes to make clear that in its letter dated January 16, 2020, Docket
Entry Number 25, the Government intended its third sentence to say, “Information 19 Cr. 675, to
which the defendant pled, charged the defendant with one count of securities fraud in connection
with an insider trading scheme in violation of, among other things, Title 15, United States Code,
Section 78j(b), not section 78b.”



                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney



                                             By:    ______________________________
cc: Defense counsel (by ECF)                        Robert L. Boone
                                                    Assistant United States Attorney
                                                    (212) 637-2208
